                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

UNITED STATES OF AMERICA,                 *

      Appellee,                           *

vs.                                       *           CASE NO. 4:19-CR-47 (CDL)

ROSCOE ROBINSON, III,                     *

      Appellant.                          *


                                   O R D E R

       Appellant appeals the Magistrate Judge’s sentence of eleven

months imprisonment.         Because the Magistrate Judge committed no

procedural       error     and   the     guideline        range      sentence     was

substantively reasonable, the judgment, including the Magistrate

Judge’s sentence, is affirmed.            Appellant picks out one isolated

phrase from the sentencing hearing regarding Appellant’s open

container conviction and suggests that it was the primary factor

in the Magistrate Judge’s sentence.                    Yet, the record clearly

indicates    that    the     Magistrate       Judge     considered    all    of   the

appropriate       sentencing     factors       in     reaching    his    decision.

Moreover, given Appellant’s criminal history, it is no wonder that

the Magistrate Judge determined Appellant was a danger, even

without    the    open     container   violation.          Extracting       isolated

comments     from    the    sentencing        hearing    while    ignoring      other

pertinent aspects of the sentencing decision is misleading.                       The



                                         1
Court is convinced that no procedural error has been committed and

the sentence was substantively reasonable under the circumstances

and   in   light   of   the   appropriate   §   3553(a)   sentencing

factors.   Accordingly, the sentence and judgment are affirmed.

      IT IS SO ORDERED, this 9th day of March, 2020.

                                     S/Clay D. Land
                                     CLAY D. LAND
                                     CHIEF U.S. DISTRICT COURT JUDGE
                                     MIDDLE DISTRICT OF GEORGIA




                                 2
